Citation Nr: 0800224	
Decision Date: 01/03/08    Archive Date: 01/22/08

DOCKET NO.  98-14 133A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of pelvic 
inflammatory disease (PID), formerly considered as 
dysmenorrhea.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

W. Donnelly, Associate Counsel


INTRODUCTION

The veteran had active duty service from August 1979 to 
December 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 decision by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which denied service connection for 
dysmenorrhea.  This matter has come before the Board several 
previous times; most recently, in November 2006, the case was 
remanded to the RO to provide the veteran with the 
opportunity for a new hearing before a Veterans Law Judge.  
The Judge who had heard testimony at a November 2002 hearing 
held at the RO was no longer employed by the Board, and the 
veteran was entitled to a new hearing.  A personal hearing 
was held before the undersigned in March 2007 at the RO.  


FINDINGS OF FACT

1.  Dysmenorrhea, now characterized as PID, was first 
manifested in service.

2.  PID at least as likely as not is related to the 
development of painful pelvic adhesions.


CONCLUSION OF LAW

Service connection for residuals of PID, formerly considered 
as dymenorrhea, is warranted.  38 U.S.C.A. §§ 1131, 5103, 
5103A, 5107 (West 2002);  38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2007).
  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of five 
elements of the claim, including notice of what is required 
to establish service connection and that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  In this case, 
although the notice provided did not address either the 
rating criteria or effective date provisions that are 
pertinent to the appellant's claim, such error is harmless 
given that service connection is being granted without 
assigning any effective date or evaluation.  The 
implementation of this decision by the RO will include 
providing the veteran with the required notice and 
opportunity to participate in the claims process..  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims (Court) held, in part, 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In the present case, the unfavorable AOJ 
decision that is the basis of this appeal was already decided 
and appealed prior to the enactment of the current section 
5103(a) requirements in 2000.  The Court acknowledged in 
Pelegrini that where, as here, the § 5103(a) notice was not 
mandated at the time of the initial AOJ decision, the AOJ did 
not err in not providing such notice.  Rather, the appellant 
has the right to a content complying notice and proper 
subsequent VA process.  Pelegrini, 18 Vet. App. at 120.  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial AOJ decision by way of a letter(s) 
sent to the appellant on April 29, 2005, that fully addressed 
all four notice elements.  The letter informed the appellant 
of what evidence was required to substantiate the claim(s) 
and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in her or his possession to the 
AOJ.  Although the notice letter was not sent before the 
initial AOJ decision in this matter, the Board finds that 
this error was not prejudicial to the appellant because the 
actions taken by VA after providing the notice have 
essentially cured the error in the timing of notice.  Not 
only has the appellant been afforded a meaningful opportunity 
to participate effectively in the processing of her claim and 
given ample time to respond, but the AOJ also readjudicated 
the case by way of a Supplemental Statement of the Case dated 
June 29, 2006 after the notice was provided.  For these 
reasons, it is not prejudicial to the appellant for the Board 
to proceed to finally decide this appeal as the timing error 
did not affect the essential fairness of the adjudication.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service treatment 
and personnel records, and extensive VA outpatient treatment 
records.  The veteran submitted some private treatment 
records, though these related to claims regarding foot and 
orthopedic disabilities, and has submitted copies of 
treatment records at various military hospitals as a 
dependent following her separation from service. She was 
afforded opportunities to set forth her contentions during 
hearings before the several Veterans Law Judges.  The 
appellant was afforded a VA medical examination in May 2003, 
and a records review and medical opinion was obtained by VA 
in May 2005.  Significantly, neither the appellant nor her 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Dysmenorrhea, now Characterized as Pelvic Inflammatory 
Disease

The veteran has claimed service connection for a 
gynecological issue she described as dysmenorrhea, or painful 
menstruation.  Service medical records reveal a diagnosis of 
dysmenorrhea in 1980, during active duty.  There is no 
indication of this condition prior to entry into service.  
Complaints of abdominal pain and cramping continued 
throughout the veteran's service; she was eventually 
diagnosed with pelvic inflammatory disease (PID) with pelvic 
adhesions.  A July 1983 consultation note includes a question 
of a surgical referral for PID, but there is no actual 
surgical note.  The consulting doctor opined a laparoscopy to 
examine the fallopian tubes may be required, but does not 
indicate this was done.  In May 1984, a medical history of 
"PID and surgery on right side" was noted, but there is no 
documentation of any procedure.  Some pain was also 
attributed to a questionable left axonal mass and to 
adhesions from prior surgeries, including an appendectomy and 
a herniorrhaphy.

Dependent treatment records from 1986 to 1995 reveal repeated 
complaints of abdominal pain and problems following pregnancy 
and delivery by Caesarian section.  The veteran also had 
hernia surgery.  Doctors noted a tubal ligation in 1992 at 
the time of the birth of her second child; prior to that, the 
reproductive system was shown to be physically normal.

VA treatment records from December 1996 to October 2002 do 
note isolated reports of abdominal pains and symptoms, but 
none of these were related by doctors to any gynecological 
condition.  On at least 2 occasions, gastrointestinal illness 
was cited as the cause.  Doctors in fact reported on regular 
check-ups that there were no gynecological problems; the 
reported medical history included menopause in 1999 and a 
hysterectomy in 1998.  No hysterectomy is noted in treatment 
records, however.  It is noted that during workups for 
gastric bypass surgery, the surgical history showed a 
draining of a seroma on the abdominal wall and a ventral 
herniorrhaphy, both in 1998.  Doctors also indicate a 
continued need for pap smears.

A May 2003 VA gynecological examination noted in-service 
treatment for painful menses and premenstrual pain, by 
history.  The veteran reported periods were often irregular 
when she was younger and severe cramps caused her to miss 
duty on occasion.  She also stated that she had surgery in 
approximately 1982 for an unknown condition.  The doctor 
specified that menopause had occurred four years prior to the 
examination, and the veteran had no bleeding since, and "all 
of her pelvic pain is gone."  The examiner noted an 
extensive surgical history of two Caesarian sections, four 
hernia repairs, and gastric bypass surgery.  On physical 
examination, the cervix was clean and the uterus was noted to 
be mid-pelvis and normal in size.  No masses were felt.  
Dysmenorrhea and menopause were diagnosed, but no opinion was 
offered as to whether the dysmenorrhea was related to 
complaints and treatment in service.  In a separate 
examination for stomach complaints a different VA examiner 
was informed that in 1982 the veteran had undergone surgery 
for removal of an ovary and fallopian tube due to ovarian 
cysts and that there was a history of hysterectomy in 1998 
due to abdominal discomfort.  She reported that her symptoms 
have continued after the hysterectomy.  Gastroesophageal 
reflux disease was diagnosed.

The veteran has twice testified before a Veterans law Judge.  
In November 2002, the veteran stated that she was first 
treated for abdominal pains and cramps when stationed in 
Alaska.  She was informed by treating doctors that there was 
a problem at ovulation with her egg traversing the fallopian 
tube.  The veteran did not mention a hysterectomy or other 
surgery.

The undersigned took testimony at a March 2007 hearing.  At 
that time, the veteran stated that in 1982, while on active 
duty, she had an ovary and fallopian tube removed.  She was 
not aware of any surgery at the time, but doctors informed 
her at the birth of her son, after service, that she had only 
one fallopian tube and one ovary.  She did recall going for 
treatment for abdominal pain and cramping associated with 
menses.  Problems with pain have persisted, but the veteran 
denied any current active treatment.  She stated doctors 
informed her there was nothing which could be done.  She 
takes pain medication.  The veteran stated that she had no 
problems prior to service, and felt that her problems arose 
due to the strain of military training.  She indicated a 
doctor had supported that opinion, but did not specifically 
identify him.

In May 2005, as a result of a Remand by the Board, the 
veteran's claims file was presented to a gynecologist for 
review and an opinion.  The reviewer noted the extensive 
surgical history of the veteran, including a 2002 operative 
note made during a gastric bypass surgery, which showed that 
pelvic adhesions were lysed during the procedure.  The doctor 
considered a 1983 ovariectomy, including removal of the right 
fallopian tube.  The reviewer did not note any history of 
hysterectomy, but early menopause in 1998 was shown.  The 
doctor opined that the in-service initial diagnosis of 
dysmenorrhea was not correct, and that it was actually PID.  
He opined that PID caused a right tubovariectomy and this 
resulted in adhesions which likely caused some degree of the 
pain experienced over the years.  While it would have been 
speculative to state that "burned out chronic PID with 
adhesions" is the cause of current complaints of abdominal 
pain in light of the multiple surgeries during and after 
service, the reviewer was able to opine that PID while in 
service as likely as not placed the veteran at risk for 
complications of pelvic peritoneal adhesions, including pain 
indistinguishable from dysmenorrhea.

The evidence clearly establishes the onset of PID, initially 
diagnosed as dysmenorrhea, in service.  There is no evidence, 
either medical or lay, of pre-service menstrual problems, and 
the difficulties noted in service did not begin until the 
veteran had been on active duty for a number of months.  The 
problems and treatments continued throughout service and 
immediately after separation.  Regular complaints appear to 
have generally resolved in the mid 1990's, when treatment 
records show a slowing of the reports of pain.  

More recently, the veteran has denied gynecological symptoms 
to treating doctors.  Her complaints of ongoing pain during 
hearing testimony are not supported by the medical evidence.  
It is further noted that the veteran's accounts of her 
medical history and the characterizations of some procedures 
are at times in contradiction to the documented events.  Her 
subjective complaints of pain, which are not fully consistent 
and regular, cannot be afforded overmuch weight in the 
absence of corroboration.  However, the medical evidence does 
document persistent pelvic adhesions.  The most recent VA 
reviewer noted that during gastric bypass in 2002, these 
adhesions had to be lysed during surgery.  Moreover, the 
reviewer opined that in-service PID as likely as not placed 
the veteran at risk for the development of these adhesions.  
The doctors consideration of a surgery not actually shown, an 
alleged 1983 right ovariectomy and tube removal, is not fatal 
to the probative value of his opinion, as it is more related 
to the presence of painful adhesions, which are documented in 
service, than to the direct cause of those adhesions.  
Although the PID is itself "burned out" in the words of the 
VA doctor, the residuals of the chronic infection, stretching 
from 1980 to at least 1994, remain in the form of transient 
abdominal pains.


ORDER

Service connection for residuals of pelvic inflammatory 
disease (PID), formerly considered as dysmenorrhea, is 
granted.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


